Title: To Thomas Jefferson from Clement Biddle, 8 March 1793
From: Biddle, Clement
To: Jefferson, Thomas



Sir
Walnut Street March 8. 1793

In making an Alteration in my Office the Lists of the Domesticks of the foreign Ministers Are so defaced as not to answer the purpose intended, which obliges me to request the favour of you to direct Copies of them, to be signed by you, to be put up in my Office. I have the honour to be, with great respect Your mo: Obedt. & very humle Serv.

Clement Biddle
 Marshall in and for the Pennsylvania district

